 



Exhibit 10.3
SEVERANCE AGREEMENT
          The Severance Agreement is made and entered into by and between Bonnie
Charpentier (“Ms. Charpentier) and Genitope Corporation (“the Company”).
          1. Employee Status. Ms. Charpentier was an employee of the Company
until December 5, 2006 (“the Termination Date”).
          2. Purpose of Agreement. By this Agreement, the parties intend to
fully and finally resolve all issues, claims and obligations between them. The
parties have entered into this Agreement based on the promises and covenants
contained herein.
          3. Severance Payment. In accordance with the terms of this Agreement,
the Company will pay to Ms. Charpentier a total sum equivalent to nine
(9) months of her final base salary (i.e., One Hundred and Eighty Three Thousand
Dollars [$183,000], less taxes) by continuing her regular base pay ($10,166.67,
less taxes) by direct deposit on or about the Company’s regular paydays
(“Severance Checks”) during that period. These payments will be made regardless
of whether Ms. Charpentier obtains another job outside of the Company.
          4. COBRA. Ms. Charpentier has the right to convert her
Company-sponsored health insurance pursuant to COBRA; assuming she timely and
properly submits her COBRA application, the Company will pay her premiums
thereunder for the first nine (9) months on her behalf, granted she fully
executes this agreement. Again, these payments will be made regardless of
whether Ms. Charpentier obtains another job outside of the Company.
          5. Outstanding Options. Ms. Charpentier acknowledges that she holds
the stock options (the “Options”) set forth on Exhibit A attached hereto and
incorporated herein by

 



--------------------------------------------------------------------------------



 




this reference. Ms. Charpentier acknowledges and agrees that she has no other
options or other rights received from the Company to purchase any stock or
securities of the Company. Ms. Charpentier’s outstanding stock options will be
partially vested as of the Termination Date and no additional vesting will occur
following the Termination Date. The Board of Directors of the Company has
approved, contingent upon the execution of this Agreement and Ms. Charpentier’s
not exercising her right of revocation as set forth in paragraph 16(b) of this
Agreement, an amendment to the terms of the Options to extend the period during
which Ms. Charpentier may exercise her Options from three months following the
Termination Date to December 31, 2007. Therefore, any Options that are vested in
whole or in part as of the date hereof must be exercised, to the extent vested,
on or before December 31, 2007, the date such vested Options will expire. She
understands and agrees that, to the extent that the Options are unvested as of
the Termination Date, such Options, or unvested portions thereof, may not be
exercised and will expire on the Termination Date. Ms. Charpentier acknowledges
and agrees that she does not enter into this Agreement on the basis of or in
reliance in any way on any representation or assurance of the Company or any
officer, director, employee or agent of the Company regarding the current or
future value of her Options or of any stock or securities of the Company.
          6. Waiver of Future Employment. Ms. Charpentier hereby waives any
right of future employment with the Company and agrees not to apply for such.
          7. No Solicitation. Ms. Charpentier further agrees that for the
two-year period following the Termination Date, she will not directly or
indirectly solicit or encourage any employee of the Company to work for any
entity or individual other than the Company.

 



--------------------------------------------------------------------------------



 



          8. Employment References. Should any prospective employer of
Ms. Charpentier seek a job reference regarding her, Ms. Charpentier agrees to
direct such person or persons to the Company’s Human Resources Department, which
shall provide only the dates of Ms. Charpentier’s employment with the Company
and the last Company position she held.
          9. Confidentiality of Company Information. Ms. Charpentier
acknowledges, agrees and warrants that she will continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall abide by the terms and conditions of the Proprietary Information and
Inventions Agreement between her and the Company which she executed on October
26th, 2001, and which is attached hereto as Exhibit B. Ms. Charpentier further
warrants and represents that to the best of her knowledge she has returned to
the Company all confidential and proprietary information in her custody or
possession. She further agrees that if she discovers that she has retained any
tangible property of the Company, she shall promptly notify the Company of such
in writing and will take reasonable steps in accordance with the Company’s
instructions to return such property to the Company. The provisions of this
paragraph shall remain in effect at all times in the future.
          10. Confidentiality of Agreement. Ms. Charpentier warrants and agrees,
absolutely and unconditionally, that she will keep the terms of this Agreement
and the amount of money and consideration she is receiving pursuant to this
Agreement completely confidential and that she has done so, with the exception
that she may disclose or have disclosed its terms and/or the amount of money
and/or consideration she is receiving pursuant to this Agreement in confidence
to her spouse, attorneys, tax preparers, governmental taxing authorities, and as
may be required by law. The Company, on behalf of its officers, likewise agrees
to keep the terms and/or consideration being given pursuant to this Agreement
confidential except that it may

 



--------------------------------------------------------------------------------



 




disclose such to its counsel, tax preparers, governmental taxing authorities,
and as may be required by law. Notwithstanding the foregoing, Ms. Charpentier
understands that the Company is required by applicable securities laws to
disclose the provisions of this Agreement in filings, including the Company’s
proxy statement, with the Securities and Exchange Commission (“SEC”), including
potentially filing a copy of this Agreement with the SEC.
          11. All Wages Paid. Ms. Charpentier acknowledges that all wages,
including unused, accrued vacation pay, due her from the Company as of her
Termination Date have been paid to her.
          12. No Admission of Liability. By providing this Agreement to
Ms. Charpentier, the Company does not admit any liability to Ms. Charpentier or
anyone. Similarly, Ms. Charpentier does not admit any liability to the Company
or anyone.
          13. Non-Disparagement. Ms. Charpentier agrees that she will not make
any disparaging or defamatory remarks about the Company or its affiliates, or
their respective managers, directors, officers, employees, agents or
representatives to anyone in the future. The officers and the Board of the
Company similarly agree not to make any disparaging or defamatory remarks about
Ms. Charpentier to anyone outside of the Company. The parties further agree not
to act in any way that might damage the other.
          14. Release.

 



--------------------------------------------------------------------------------



 



               (a) Ms. Charpentier hereby agrees that all rights under section
1542 of the Civil Code of the State of California (“Civil Code section 1542”)
and any similar federal, state and/or local laws are hereby waived by her. Civil
Code section 1542 provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his/her settlement with the
debtor.
(b) Notwithstanding the provisions of section 1542 of the California Civil Code
or any similar or federal, state and/or local laws, in order to provide a
complete and full release, Ms. Charpentier hereby irrevocably and
unconditionally releases and forever discharges the Company and each and all of
its affiliates, and each of their respective officers, agents, directors,
shareholders, managers, insurers, employees and representatives, from all
claims, issues and obligations, known and unknown, suspected and unsuspected,
statutory and nonstatutory, which Ms. Charpentier at any time heretofore had or
claimed to have or which she may have or claim to have regarding events that
have occurred prior to the time she executes this Agreement including, but not
limited to, claims, issues and/or obligations in any way connected with or based
on Ms. Charpentier’s employment with the Company or the termination of that
employment. This release includes but is not limited to releasing all claims
Ms. Charpentier might have under all state, federal and local laws pertaining to
discrimination, harassment, the California Labor Code, family and medical leave
laws, wage and hour laws, disability laws, civil rights laws, as well as laws
pertaining to claims of or for emotional distress, defamation, breach of
contract, breach of covenant of good faith and fair dealing, as well as equal
pay laws and laws pertaining to wrongful discharge. It is expressly understood
by Ms. Charpentier that among the various rights and claims being waived in this
release are those arising under the Age Discrimination in Employment Act of
1967. Ms. Charpentier understands that rights or claims

 



--------------------------------------------------------------------------------



 



under this law that may arise after the date this Agreement is executed by her
are not waived. Ms. Charpentier also understands that nothing in this Agreement
is to be construed to interfere with Ms. Charpentier’s ability to file a charge
with the Equal Employment Opportunity Commission concerning this Agreement or
any conduct released herein, but acknowledges that by this Agreement she waives
any ability to further collect, directly or indirectly, any monetary or
nonmonetary award based on any conduct or omissions against the Company or any
individual or entity released in this Agreement.
          15. Execution. To be effective, Ms. Charpentier must initial the lower
right-hand corner of each page of this Agreement and sign and date it at its
end, then return the executed original to Denise Taylor of the Company, by 5:00
p.m. PST on December 26, 2006, or it will be deemed void.
          16. Consideration Period/Right to Consult Counsel/Rescission Period.
               (a) Ms. Charpentier understands that she is being given the
opportunity to consider this Agreement for a full twenty-one (21) days from her
receipt of this Agreement. She is advised to consult with an attorney before
doing so if she so chooses. Ms. Charpentier hereby acknowledges that she may
execute this Agreement at any time prior to the expiration of the 21-day period.
She further acknowledges that she is executing this Agreement voluntarily,
without any threat or coercion from anyone.
               (b) Ms. Charpentier further understands that she has a full seven
(7) days following her execution of this Agreement to revoke her consent to this
Agreement by notifying Denise Taylor of the Company of such in writing within
that period, and is hereby advised that this Agreement shall not be effective or
enforceable until this seven-day revocation period has expired (“the Effective
Date”). The Severance Checks described in paragraph 3 of

 



--------------------------------------------------------------------------------



 



this Agreement will be provided to Ms. Charpentier within ten (10) calendar days
after the Effective Date of this Agreement.
          17. Entire Agreement. This Agreement sets forth the entire
understandings between the parties hereto, and supersedes any other statements,
agreements or understandings between the parties whatsoever, including, but not
limited to, any prior offer of employment with the Company.
          18. Severability. If any term, clause or provision of this Agreement
is construed to be or adjudged invalid, void or unenforceable, such term, clause
or provision will be construed as severed from this Agreement, and the remaining
terms, clauses and provisions will remain in full force and effect.
          19. Modification. This Agreement may be modified only in a writing
signed by both parties.
          20. Governing Law. This Agreement shall be construed under applicable
California laws.

     
IT IS SO AGREED:
   
 
   
Date: 12/22/06
  /s/ Bonnie Charpentier
 
   
 
  BONNIE CHARPENTIER
 
   
Date: 12/22/06
  On behalf of
 
  GENITOPE CORPORATION:
 
   
 
  /s/ Dan W. Denney, Jr., Ph.D.
 
   
 
  DAN W. DENNEY, JR., Ph.D.
 
  Chairman & CEO

 



--------------------------------------------------------------------------------



 



Exhibit A
Option Summary for Bonnie Charpentier
December 5, 2006

                                              Vested and Exercisable Grant Date
  Shares   Price   As of 12/05/06
12-11-01
    40,000     $ 1.20       20,000  
07-01-03
    11,666     $ 1.80       9,422  
08-22-03
    28,416     $ 2.70       21,088  
07-21-04
    70,000     $ 9.72       40,833  
04-01-05
    20,000     $ 12.50       8,333  
04-27-06
    25,000     $ 8.00       3,645  

 